FILED
                                                                           17-0887
                                                                           12/21/2017 12:11 PM
                                                                           tex-21434008
                                                                           SUPREME COURT OF TEXAS
                                                                           BLAKE A. HAWTHORNE, CLERK




                                      No. 17-0887

                    IN THE SUPREME COURT OF TEXAS
                        –––––––––––––––––––––––––––––––
                                      IN RE D.A.D.
                       –––––––––––––––––––––––––––––––
                      STATE’S WAIVER OF RESPONSE
                      ––––––––––––––––––––––––––––––––


TO THE HONORABLE SUPREME COURT OF TEXAS:

      COMES NOW, THE STATE OF TEXAS, and files this Waiver of
Response to the Petition for Review filed by Petitioner D.A.D. in the above-styled
and referenced cause. Pursuant to Texas Rule of Appellate Procedure 53.3, the
State of Texas waives its response at this time and respectfully requests the
opportunity to file a response before this Honorable Court grants the petition. See
Tex. R. App. P. 53.3 (“A petition will not be granted before a response has been
filed or requested by the Court.”).


                                              Respectfully submitted,
                                              Greg Willis
                                              Criminal District Attorney
                                              Collin County, Texas

                                              John R. Rolater, Jr.
                                              Chief of the Appellate Division
                                              Asst. District Attorney

                                              /s/ Libby J. Lange
                                              Libby J. Lange
                                              Asst. District Attorney
                                            State Bar No. 11910100
                                            2100 Bloomdale Rd., Suite 200
                                            McKinney, Texas 75071
                                            (972) 548-4373
                                            llange@co.collin.tx.us

                             Certificate of Service

      The State has e-served counsel for Petitioner, Kristin R. Brown, through the
eFileTexas.gov filing system at kbrown@idefenddfw.com on this the 21st day of
December, 2017.


                                         /s/ Libby J. Lange
                                         Libby J. Lange